Citation Nr: 1533810	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for a disorder of the right hip and upper right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. It was last before the Board in December 2013, when it was remanded for further development.

The Veteran testified before the undersigned at a July 2013 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file. 

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's December 2013 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). The Board directed the AOJ to ensure it addressed the Veteran's three theories of entitlement in its Supplemental Statement of the Case (SSOC), after undergoing any necessary development, including appropriate medical inquiry. The SSOC, as well as the previous VA examination reports of record, do not address all three of the Veteran's theories of entitlement, therefore additional medical opinions are needed.

Although the Veteran did not respond to the AOJ's requests for additional information following the December 2013 Board Remand, the Veteran should be given another opportunity to provide the necessary information as his claim must be remanded anyway. But see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1. Re-request from the Veteran the names of the Bronx, New York VA Medical Center employees who assisted him after he allegedly fell and fractured his right femur while hospitalized during the evening hours of October 17, 2004, after slipping and falling on a wet floor. See also Hearing Transcript, pg. 7-8 (listing potential last names for 4 employees).

Then secure and witness statements from these individuals, AND ANY ACCIDENT REPORTS OR ANY OTHER DOCUMENTATION OR FOLLOW-UP INVESTIGATION BY THE VAMC.

2. Then return the claims file to the VA examiner who performed the October 2013 examination for an addendum opinion. If the examiner is not available, a different examiner may provide the requested opinions. The entire claims file, to include a copy of this REMAND, should be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran incurred additional disability to his right hip and upper right femur as a result of:

(i) a dental infection which was allegedly aggravated by his October 12, 2004 total right hip replacement surgery,

(ii) an October 17, 2004 slip-and-fall on a wet floor while hospitalized and recuperating from his total right hip replacement, and/or,

(iii) a chronic right hip infection, which was allegedly aggravated by his claimed premature release from VA care in June 2005.

b. If additional disability was sustained, the examiner must provide an opinion as to whether the proximate cause of any such disability was (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (ii) an event not reasonably foreseeable. In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In making the above determination, the examiner must discuss the standard of care involved in treating hip replacement and the Veteran's subsequent complications. The examiner must specifically consider and address whether any of the Veteran's treating VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider.

In determining whether any additional disability was an event not reasonably foreseeable, the VA examiner should consider whether it was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures. Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

September 29, 2004 VAMRs from the dentistry clinic, describing an exploratory procedure of the right maxilla.

October 12, 2004 VAMRs describing Veteran's right total hip replacement for right hip osteoarthritis, including operative report.

October 17, 2004 VAMRs regarding the Veteran's fall while in the hospital recovering from right total hip replacement, which resulted in a fractured right femur.

November 4, 2004 VAMRs describing the Veteran's revision surgery for right total hip arthroplasty (pre-operative diagnosis of periprosthetic right hip" fracture).

November 7, 2004 VAMRs noting a suspected wound infection, which was confirmed in November 12, 2004 VAMRs.

November 15, 2004 VAMRs regarding the Veteran's revisional surgery for his right "septic hip."

December 2004 VAMRs for the Veteran's hospital discharge.

Informed consent forms from October 12, November 4, and November 15, 2004 surgeries.

April 2006 Private Medical Records (PMRs) from the Hospital for Special Surgery for treatment of an infected right total hip revision arthroplasty.

June 2006 Veteran's Statement, noting the inability to walk or ambulate without a walker due to his fractured femur and additional November 4, 2004 operation.

November 2006 to March 2007 PMRs from Dr. D.N.F.

January 2007 PMRs from Englewood Hospital and Medical Center (Dr. D.N.F.) regarding a "redo right total hip replacement," including January 30, 2007 Report of Operation.

October 2008 VA Examination Report.

June 2010 Decision Review Officer Hearing Transcript.

November 2010 VA Examination Report.

Veteran's Statements received April 2011, describing VA treatment.

April 2012 VA Examination Report.

July 2013 Hearing Transcript.

3. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing ADEQUATE EXPLANATIONS IN SUPPORT OF THE REQUESTED OPINIONS. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to compensation under 38 USCA § 1151 for a disorder of the right hip and upper right femur. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




